Filed 3/3/21 P. v. Gallegos CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      FIRST APPELLATE DISTRICT
                                                  DIVISION FOUR


    THE PEOPLE,
           Plaintiff and Respondent,
                                                                          A161061
    v.
    RAYMOND CARLOS GALLEGOS,                                              (Del Norte County
                                                                          Super. Ct. No. CRPB19-5141)
           Defendant and Appellant.


          Pursuant to a plea agreement, defendant Raymond Carlos Gallegos
pled guilty to a felony charge of assault with deadly weapon by a prisoner in
violation of Penal Code1 section 4501, subdivision (a) and admitted the
enhancement allegations that he personally inflicted great bodily injury
(§ 12022.7, subd. (a)) and had one prior serious felony conviction (§ 667,
subd. (a)). In exchange for his plea, defendant agreed to a sentence of
fourteen years, consisting of the upper term of six years on the assault
charge, three consecutive years for infliction of great bodily injury, five
consecutive years for the prior serious felony conviction. An additional charge
of attempted murder (§ 664, § 187, subd. (a)), two additional counts of assault
with a deadly weapon (§ 4500, § 4501, subd. (b)) and a charge of unlawful
possession of a weapon (§ 4502, subd. (a)) were dismissed in connection with
the plea agreement.

1   All statutory references are to the Penal Code unless otherwise noted.

                                                                1
      Defendant’s counsel has filed an opening brief asking that this court
conduct an independent review of the record pursuant to People v. Wende
(1979) 25 Cal.3d 436. Counsel has informed defendant that he has the right
to file a supplemental brief on his own behalf, which defendant has not done.
We conclude there are no meritorious issues that require further briefing and
affirm the judgment.
                                  Background
      At the plea hearing, counsel offered the following factual basis for the
plea: “On September 17th, 2018, this defendant was an inmate at Pelican
Bay State Prison, serving a life sentence. He ran from his cell . . . into the
victim’s cell . . . as the cell doors were being opened for morning yard release.
. . . [¶] The defendant ran into that cell with a weapon [and] began stabbing
[the victim] numerous times. The victim was seen trying to crawl away from
the attack. [Pepper] spray had to be used at which time the defendant
stopped. A bloody weapon was found near the defendant . . . . The victim did
lose consciousness as well as loss of all pulse for a while. Life-saving
measures were used, and he was taken by ambulance to Sutter Coast
Hospital.”
                                  Discussion
      Defendant was properly advised before entering his plea and
stipulating to a factual basis for the plea. While entering his plea, defendant
questioned whether sentencing on the prior serious felony enhancement
amounted to “double jeopardy or something like that.” The court correctly
explained that the enhancement did not punish defendant again for the prior
crime but added time to his sentence for the current crime because defendant
“didn’t remain free of criminal conduct.” Defendant confirmed that he
understood and would admit the section 667, subdivision (a) enhancement.



                                        2
Defendant was advised that the matter would be referred to the probation
department for a presentencing report and that the sentencing judge would
decide whether the plea was in the interests of justice.
      On July 23, 2020, the court found that the plea agreement was in the
interest of justice and sentenced defendant in conformity with the stipulated
sentence. The court’s decision to accept the stipulated sentence was both
consistent with the plea agreement and appropriate in light of defendant's
lengthy criminal history.
      Prior to imposing $370 in fees and fines (§§ 1202.4, 1465.8, Gov. Code,
§ 70373), the court conducted a hearing on defendant’s ability pay. The
prosecutor presented evidence that since September 2018, defendant had
paid $1,000 in fees and fines on his murder conviction and at the time of the
hearing he owed $6,381.40. His prison account also showed that defendant
has a “steady string of people” sending him money in amounts varying from
$25 to $175 at a time. The prosecutor argued that adding 14 years to his
original release date of 2041 would give defendant ample time to pay the
proposed $370 in fees and fines. Defendant submitted without challenging
the prosecutor’s showing. Substantial evidence supports the finding that
defendant has the ability to pay the fees and fines imposed by the court.
      Having examined the record to ensure that defendant receives effective
appellate review, we find no basis for reversal or further briefing. (Wende,
supra, 25 Cal.3d 436.)
                                  Disposition
      The judgment is affirmed.

                                           POLLAK, P. J.
WE CONCUR:

STREETER, J.
TUCHER, J.

                                       3